Opinion by
Dallinger, J.
In accordance with stipulation of counsel salts, salt and peppers, jars, cups, lamps, shoe horns, atomizers, boxes, flacons, bottles, vases, candlesticks, tea sets, crumb trays and scoops, button hooks, and photo frames chiefly used on the table, in the kitchen, or in the household for utilitarian purposes or hollow ware were held dutiable at 40 percent under paragraph 339 as claimed. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) cited. Toilet sets classified as entireties under paragraph 399 were held dutiable separately, the brushes at 45 percent under paragraph 1407 and the mirrors at 50 percent under paragraph 230. Abstract 8950 followed.